Title: From Benjamin Franklin to Mason Locke Weems and Edward Gantt, Jr., 18 July 1784
From: Franklin, Benjamin
To: Weems, Mason Locke,Gantt, Edward Jr.



Gentlemen,
Passy, near Paris July 18. 1784.

On receipt of your Letter, acquainting me that the Archbishop would not permit you to be ordain’d unless you took the Oath of Allegiance, I apply’d to a Clergyman of my Acquaintance for Information on the Subject of your Obtaining Ordination here. His Opinion was, that it could not be done; and that if it were done you would be requir’d to Vow Obedience to the Archbishop of Paris. I next enquir’d of the Pope’s Nuncio, whether you might not be ordain’d by their Bishop in America, Powers being sent him for that purpose if he has them not already. The Answer was, The Thing is impossible, unless the Gentlemen became Catholicks.—
This is an Affair of which I know very little, & therefore I may ask Questions & propose means that are improper or

impracticable: But what is the necessity of your being connected with the Church of England? Would it not be as well if you were of the Church of Ireland? The Religion is the same, tho’ there is a different Set of Bishops and Archbishops. Perhaps if you were to apply to the Bishop of Derry, who is a Man of liberal Sentiments, he might give you Orders as of that Church. If both Britain & Ireland refuse you; and I am not sure that the Bishops of Denmark or Sweden would ordain you unless you became Lutherans; what is to be done? Next to becoming Presbyterians, the Episcopalian Clergy of America, in my humble Opinion, cannot do better, than to follow the Example of the first Clergy of Scotland, soon after the Conversion of that Country to Christianity; who when their King had built the Cathedral of St Andrews, and requested the King of Northumberland to lend his Bishops to ordain one for them, that their Clergy might not as heretofore be obliged to go to Northumberland for Orders, and their Request was refused; they assembled in the Cathedral, and the Mitre, Crosier, & Robes of a Bishop being laid upon the Altar, they, after earnest Prayers for Direction in their Choice, elected one of their own Number, when the King said to him, Arise, go to the Altar, and receive your Office at the Hand of God. His Brethren led him to the Altar, robed him, put the Crosier in his Hand, & the Mitre on his Head, and he became the first Bishop of Scotland.—
If the British Islands were sunk in the Sea, (& the Surface of this Globe has suffer’d greater Changes) you would probably take some such Method as this: And if they persist in denying you Ordination, tis the same thing. An hundred Years hence,

when People are more enlightend, it will be wonder’d at, that Men in America, qualified by their Learning and Piety to pray for & instruct their Neighbours, should not be permitted so to do, till they had made a Voyage of 6000 Miles out & home, to ask leave of a cross old Gentleman at Canterbury: Who seems, by your Account, to have as little Regard for the Souls of the People of Maryland, as King William’s Attorney General Seymour had for those of Virginia. The Reverend Commissary Blair, who projected the College of that Province, and was in England to solicit Benifactions & a Charter, relates, that the Queen in the King’s Absence having ordered Seymour to draw up the Charter which was to be given with 2000 £ in Money, he oppos’d the Grant, saying that the Nation was engag’d in an expensive War, that the Money was wanted for better purposes, & he did not see the least Occasion for a College in Virginia. Blair represented to him, that its Intention was to educate & qualify young Men to be Ministers of the Gospel, much wanted there; and begg’d Mr Attorney would consider that the People of Virginia had Souls to be saved as well as the People of England. Souls! says he, damn your Souls. Make Tobacco!
I have the honour to be, Gentlemen, &c

Messrs. Weems & Gant

